Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 26, 2017

The Court of Appeals hereby passes the following order:

A16A1699. RICHARDS v. THE STATE.

      Following plenary review, including a review of the complete transcript from
the motion to suppress hearing, and based upon careful consideration of the
applicable case law, we have determined that the application for interlocutory appeal
was improvidently granted. Therefore this appeal is accordingly DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/26/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.